Citation Nr: 1526408	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-37 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and, if so, whether the claim should be granted.  

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1952 to January 1955, and from October 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2009 and June 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at February 2012 and April 2015 videoconference hearings before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are associated with the claims folder.

In May 2012, the Board denied the claim of entitlement to service connection for hypertension.  However, in September 2013, pursuant to a settlement agreement in the case of National Org of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed Cir 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2012 hearing.  See Bryant v. Shinseki, 23 Vet.App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, in October 2013, the Board vacated its May 2012 decision, and the case has now returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of issues of entitlement to service connection for bilateral hip disabilities, a back disability, and a left knee disability, and entitlement to an increased rating for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1994 Board decision denied service connection for hypertension; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  

2.  The evidence associated with the claims file subsequent to the March 1994 Board decision denying service connection for hypertension is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  Symptoms of hypertension were not chronic in service, symptoms of hypertension have not been chronic since service separation, hypertension did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current hypertension and active service.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision, which denied service connection for hypertension, became final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

2.  The evidence relating to the hypertension claim received subsequent to the March 1994 Board decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1990, the Veteran filed an initial claim for service connection for hypertension.  The claim was denied in an August 1990 rating decision.  The Veteran filed a timely notice of disagreement (NOD), and the Board ultimately denied service connection for hypertension in an March 1994 decision, finding that the there was no evidence of a current diagnosis of hypertension.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

Since the Board's March 1994 denial, medical records showing a current diagnosis of hypertension have been received.  Therefore, the Board finds that the evidence added to the record since the previous March 1994 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for hypertension is reopened  

Turning to the merits of the claim, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of hypertension.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with chronic hypertension within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as hypertension, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that his current hypertension began during active service and has been continuous since active service.  

At the outset, the Board notes that VA regulations specify that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In addition, VA regulations specify that hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).

After a review of all the evidence of record, lay and medical, the Board finds that, although symptoms of hypertension manifested during the Veteran's first period of active service, they did not constitute a manifestation of chronic hypertension, but were, rather, transitory.  Moreover, the weight of the evidence demonstrates that no relevant injury or disease manifesting in hypertension occurred during his second period of active service, and that symptoms of hypertension were not chronic during his second period of active service.  

Reviewing the service treatment records from the Veteran's first period of active service, the January 1952 service enlistment examination report reflects a normal blood pressure reading of 129/76.  

At the time of his discharge physical examination, a blood pressure reading of 160/80 was recorded.  He was told to come back the following morning, when it was noted that hypertension was still present.  Physical examination was otherwise essentially normal.  However, since his blood pressure at the time of enlistment was normal, he was referred to a Medical Board.  

The January 1955 Report of Board of Medical Survey indicates that, other than the high blood pressure reading at the separation physical, the Veteran was "completely free of symptoms."  Current physical examination revealed the following blood pressure readings: 156/90 while sitting, 168/106 after standing for three minutes, and 154/88 after lying recumbent for five minutes.  It was reiterated that the Veteran was entirely asymptomatic during his hospital course.  He was diagnosed with hypertensive vascular disease (benign), which was found to have been incurred in the line of duty.  The Medical Board recommended that he be returned to duty.  

Turning to the Veteran's service treatment records for his second period of active service, his October 1955 enlistment examination report reflects a blood pressure reading of 148/88.  No diagnosis of hypertension was made at that time.  At the October 1958 separation examination, the examining clinician noted normal clinical evaluation of the vascular system and heart, and a normal blood pressure reading of 120/70 was recorded.  

After reviewing the service treatment records in their totality, the Board concludes that hypertension for VA purposes was not present during either period of active service.  Significantly, while there were instances of elevated blood pressure, the lack of other symptoms and normal blood pressure reading at the time of his October 1958 separation examination weigh against a conclusion that symptoms of hypertension were chronic in nature.  This conclusion is also supported by the April 1992 VA examiner, who stated that the Veteran's hypertension was "labile" and lowered with rest.  The September 2009 VA examiner also noted that there was no indication of hypertension when the Veteran ultimately left active duty in 1958. 

The Board recognizes that the Veteran's military physicians diagnosed hypertensive vascular disorder, and understands his contention that this alone should be dispositive evidence that his current hypertension manifested during active service.  However, when weighing the in-service diagnoses against the other evidence of record, to include two VA examiners who concluded that chronic hypertension was not shown in service, the preponderance of the evidence indicates that the Veteran's in-service symptoms are best characterized as intermittent periods of elevated blood pressure readings that were acute and transitory in nature, as opposed to chronic hypertension.  Therefore, hypertension for VA purposes was not shown in service.

If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that hypertension symptoms have not been continuous since service separation in October 1958.  As mentioned above, the October 1958 service separation examination documents a normal blood pressure reading.  Following separation from service in October 1958, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until November 1984, when a private physician diagnosed mild hypertension based on a blood pressure reading of 140/80.  As was noted by the Board in its March 1994 decision, the November 1984 diagnosis is tenuous, as it was based on a single blood pressure reading and was not otherwise supported by clinical findings.    

For these reasons, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In any case, even if the 1984 hypertension diagnosis is accepted, the absence of post-service complaints, findings, diagnosis, or treatment for more than 25 years after service is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of hypertension have not been continuous since service separation include a January 1960 internal medicine consultation report following a routine physical examination for Reserve service at which a blood pressure reading of 146/84 was recorded.  The physician noted that the Veteran had labile hypertension since 1952.  Currently, blood pressure was recorded at 146/84 while sitting, and after lying down for ten minutes, it was 132/78.  The physician assessed "vasomotor instability," and not hypertension, concluding that the Veteran was fit for retention.  

In addition, the April 1992 VA examiner assessed a history of labile type of hypertension, noting that the Veteran's blood pressure had been found to be rather variable over the years.  Moreover, the VA examiner noted that the Veteran had never been given any medication for hypertension, and had been told that his blood pressure readings vary according to his emotional status.  Further, there was no history of headaches, dizzy spells, chest pain, cough, ankle edema, or intermittent claudication.  During the VA examination, his blood pressure readings were recorded at 178/94, 160/90, and 153/84.  Thus, the VA examiner noted that, when relaxed, the Veteran's blood pressure normalized.   

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hypertension symptoms since service, the Board finds that, while the Veteran is competent to report the onset of his hypertension symptoms (e.g., headaches), these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that any statements as to hypertension symptoms in service and continuous hypertension symptoms after service are not accurate because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of hypertension (other than intermittent high blood pressure readings); the negative clinical examination at the October 1958 service separation examination at which no symptoms of hypertension were reported or diagnosed, and a normal blood pressure reading was recorded (as explained in detail above); the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hypertension for more than 25 years after service until 1984; the physician's conclusion that the Veteran did not have hypertension, but rather vasomotor instability, in January 1960; and the 1992 VA examiner's conclusion that the Veteran's blood pressure normalized at rest and diagnosis of labile hypertension.    

As such, the Board does not find that the evidence sufficiently supports chronic hypertension symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's statements that he believes that his hypertension began during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  However, as lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability, particularly one as complicated as hypertension.  Moreover, the Board finds that the opinion provided by the VA examiner in September 2009 - that it is less likely as not that the current hypertension is related to the elevated blood pressure readings in active service - is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.  It is an adequate opinion and the most probative evidence of record.  Notably, there are no contrary competent medical opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current hypertension and his military service, including no credible evidence of chronic symptoms of hypertension during active service, chronic symptomatology of hypertension following service separation, or competent medical evidence establishing a link between the Veteran's hypertension and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the notice requirements were satisfied by way of a July 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements, including his testimony at the April 2015 Board hearing.  The Veteran testified at the April 2015 Board hearing that he received treatment for hypertension in 1959; however, he has indicated that he has been informed that the records were destroyed.  Therefore, the Board finds that attempts to obtain those records would be futile, and a remand is not necessary.    

As noted in the Introduction, the Court held in Bryant, 23 Vet. App. 488, that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

A VA examination and opinion was obtained in September 2009, as discussed above.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2009 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a physical examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include service and VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  

Service connection for hypertension is denied.  


REMAND

In a June 2013 rating decision, the RO denied service connection for bilateral hip disabilities, a back disability, and a left knee disability, and denied an increased disability rating for the Veteran's service-connected right knee disability.  In June 2013, the Veteran filed a timely notice of disagreement (NOD) with regard to all issues decided in the June 2013 rating decision.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses the above issues.

In such cases, under judicial precedent, the appellate process was initiated by the NODs, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for bilateral hip disabilities, a back disability, and a left knee disability, and entitlement to an increased rating for the service-connected right knee disability must be remanded to the RO for additional action.

Accordingly, the issues of entitlement to service connection for bilateral hip disabilities, a back disability, and a left knee disability, and entitlement to an increased rating for the service-connected right knee disability are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should consider the issues of entitlement to service connection for bilateral hip disabilities, a back disability, and a left knee disability, and entitlement to an increased rating for the service-connected right knee disability.  If the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


